Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2.	The RCE filed on January 28, 2021 has been received and made of record. In response to Final Office Action on November 02, 2020, and Advisory Action on January 12, 2021, applicants amended claims 1, 7, 10, 11, 15, 18, and 19 of which claims 1, 7, and 15 are independent claims. Dependent claims 3-6, 9, 12-14, 17 and 20 are maintained. Claims 2, 8, and 16 are cancelled after the Final Action. Claims 21-23 have been added as new dependent claims. Therefore, claims 1, 3-7, 9-15, and 17-23 are pending for consideration.

Allowable Subject Matter

3. 	Claims 1, 3-7, 9-15, and 17-23 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:
Claims 1, 7, and 15: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “---, logic configured to: receive the touch sensor data; ------; determine a second digitized proximity value based at least in part on the touch sensor data; determine that the second digitized proximity value does not exceed the threshold value indicative of the finger having ceased contacting the surface of the movable control; and stop sending the motion sensor data to the application as the application input based at least in part on determining that the second digitized proximity value does not exceed the threshold value(Para-27, 34, 56, and 62 in Specification submitted on May 07, 2019)” with all other limitations cited in claims 1, 7, and 15 respectively.


Claims 3-6, 9-14, and 17-23 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
56Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/MD SAIFUL A SIDDIQUI/
Examiner, Art Unit 2692

February 12, 2021